Cook, J.,
dissenting. I respectfully disagree with the majority’s decision to reverse the Board of Tax Appeals in this case.
The majority believes that the R.C. 5713.03 presumption (that a recent sale price is the best evidence of true value) applies to Pingue’s transaction involving the price that he paid for the purchase of multiple, noncontiguous condominium units, each of which is deemed to be a separate parcel for purposes of real estate taxation. See R.C. 5311.11. The presumption in R.C. 5713.03, however, does not apply to Pingue’s multiple-parcel purchase because the statutory scheme prefers the valuation of individual parcels unless multiple parcels are shown to be a single economic unit.
We start with the fundamental proposition that calculations for real property valuation and taxation proceed from the basic unit of a parcel or lot. To this end, R.C. 5713.01 requires the auditor to determine the true value in money of “each lot or parcel of real estate.” (Emphasis added.) R.C. 5713.01(B). Likewise, the valuation statute at issue in this case, R.C. 5713.03, permits the taxpayer to benefit from a presumption that the purchase price represents the true value for *67taxation purposes of “any tract, lot, or parcel * * * if such tract, lot, or parcel has been the subject of an arm’s length sale between a willing seller and a willing buyer[.]” (Emphasis added.) R.C. 5713.03.
The language of these Revised Code sections, as well as the cases considering multiple-parcel issues, such as Park Ridge, Youngstown Sheet & Tube, and Banbury,1 all support the view that the “sale presumption” applies to individual-parcel sales, unless multiple parcels are shown to have a “highest and best use” as a single economic unit. The “sale presumption,” therefore, does not encompass aggregate valuations of various parcels of real estate unless the multiple parcels can be said to be part of an economic land unit.
Pingue paid an aggregate price for forty-four individual noncontiguous parcels. Pingue’s purchase price allocation to each parcel was not the result of a sale of “such tract, lot, or parcel,” as the plain language of the presumption in R.C. 5713.03 requires. Rather, it was the result of a sale of forty-four parcels, with no showing that those forty-four parcels should be considered together as an economic unit. Pingue simply divided the aggregate price he paid by the number of units purchased and declared the result, $57,500, to represent the per parcel sale price. But that $57,500 price was determined by allocation per parcel rather than by an arm’s length negotiation for the sale of “such tract, lot, or parcel.” Such a sale is not the best evidence of the value of each of the forty-four parcels, if the highest and best use of each individual condominium parcel is as a single unit.
If, on the other hand, the highest and best use of these forty-four units is as a single economic unit, and future sales of the units would not be sales of each condominium but rather as a “package,” the taxpayer could introduce evidence to support that position. The aggregate price could then properly be allocated among the units for a per parcel price. In Park Ridge, for instance, this court confirmed that “tract, lot, or parcel” are terms used interchangeably by the Revised Code. Though the “sale presumption” was not at issue in Park Ridge, the ruling there proceeded from the premise that R.C. 5713.01 requires the auditor to determine the true value in money of each lot or parcel of real estate, and that unless multiple parcels could be deemed an economic unit, the plain *68meaning of “lot,” “parcel,” and “tract” requires the auditor to value parcels individually. See Park Ridge at 15-16, 29 OBR at 234, 504 N.E.2d at 1120.
Therefore, if real property can be shown to have a “highest and best use” as a single economic unit, the fact that it includes multiple parcel numbers does not preclude its being valued as a single unit. Park Ridge, 29 Ohio St.3d at 16, 29 OBR at 234-235, 504 N.E.2d at 1120-1121. However, the discount attributed to a bulk sale is not entitled to the presumption of true value for each parcel, unless the taxpayer demonstrates that the multi-parcel purchase or sale corresponds to the proper economic unit.
For the foregoing reasons, I would affirm the decision of the Board of Tax Appeals in this case.
Moyer, C.J., and Douglas, J., concur in the foregoing dissenting opinion.

. Park Ridge Co. v. Franklin Cty. Bd. of Revision (1987), 29 Ohio St.3d 12, 29 OBR 231, 504 N.E.2d 1116, at paragraph two of the syllabus (“The true value for real property may well depend on its potential use as an economic unit.”); Banbury Village, Inc. v. Cuyahoga Cty. Bd. of Revision (1990), 53 Ohio St.3d 251, 559 N.E.2d 1356 (affirming a BTA valuation based on actual sales of individual units not owned by taxpayer, even though taxpayer’s appraiser sought aggregate valuation of 175 townhouse units); Youngstown Sheet & Tube Co. v. Mahoning Cty. Bd. of Revision (1981), 66 Ohio St.2d 398, 405, 20 O.O.3d 349, 354, 422 N.E.2d 846, 850 (holding that “the BTA is not bound to adopt any particular method of valuation to the exclusion of other methods in its determination of true value”).